DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/21/2021 has been considered by Examiner.

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive.
The Applicant argues in the submitted response that the prior art reference of Sato (US 2002/0196220 A1) does not teach or discloses “the plurality of sub-pixels comprise a first sub-pixel and a second sub-pixel, and the first sub-pixel and the second sub-pixel are configured to alternately display different colors’’ and that “ the first sub-pixel and the second sub-pixel are configured to alternately transmit the light emitted by the backlight module according to the time sequence that the backlight module emits light of different colors ”.
The Examiner respectfully disagree with this argument. First looking at the Applicant’s figure 4 which shows the structure of the two “sub-pixels” comprises a thin film transistor, a pixel electrode, a liquid crystal layer, and a common electrode. The figures and specification are silent with respect to how the two sub-pixels are connected and that they are only arranged adjacent to each other as claimed. 

	The Examiner respectfully disagrees the Applicant’s argument the Sato does not teach the sub-pixels alternately display different colors. Looking at Applicant’s figure 5:


    PNG
    media_image1.png
    388
    627
    media_image1.png
    Greyscale

Also see Applicant’s Paragraphs [0051-0054] which state:
[0051] FIG. 5 illustrates an operating timing diagram of the pixel unit 30.  
According to the existing field sequential display method, a backlight of a 
subframe is not turned on unless data of the subframe are written and liquid 
crystal molecule response is completed.  Therefore, a display operation of each 
sub-pixel 300 may be divided into a liquid crystal (LC) response phase and a 
backlight display phase.  However, in this exemplary arrangement, a working 

backlight display time.  The liquid crystal layer is switched between an OFF 
state and an ON state within the liquid crystal response time, and the liquid 
crystal layer remains the ON state within the backlight display time.  More 
specifically, the working process of the pixel unit 30 is as below. 
 
[0052] In the display process of a first red subframe, the first sub-pixel such 
as the sub-pixel 300 on the left side of FIG. 4 is turned on after the liquid 
crystal response time, the backlight module outputs red light R at this moment, 
whereas a second sub-pixel such as the sub-pixel 300 on the right side of FIG. 
4 remains off, and the pixel unit 30 is displayed as a red subframe in this 
phase. 
 
[0053] In the display process of a second green subframe, the backlight module 
outputs green light G in the liquid crystal response phase, the first sub-pixel 
is turned off after the liquid crystal response time, whereas the second 
sub-pixel is turned on after the liquid crystal response time, and the pixel 
unit 30 is displayed as a green subframe in this phase. 
 
[0054] In the display process of a third blue subframe, the backlight module 
outputs blue light B in the liquid crystal response phase, the second sub-pixel 
is turned off after the liquid crystal response time, whereas the first 
sub-pixel is turned on after the liquid crystal response time, and the pixel 
unit 30 is displayed as a blue subframe in this phase.

Therefore it is clear from the Applicant’s Figure and Specification that one sub-pixel is on while a second sub-pixel is off to “alternately display different colors”.
	In light of this understanding the Examiner pointed to Sato (US 2002/0196220 A1) figure 33A and 33B, a shown below:

    PNG
    media_image2.png
    592
    804
    media_image2.png
    Greyscale

	The figures above clearly shows a first pixel 50A and a second pixel 50B which are switched between on (display image) state and off (black image) state every color sub-frame period. Therefore Sato’s pixel 50A which is shown in the figures to display R during the 1st red subframe period, blue during the 1st blue sub-frame period, and green during the 2nd green subframe period. Sato pixel 50B which is shown in the figures to display G (green) during the 1st green subframe period, R (red) during the 2nd red sub-frame period, and B (Blue) during the 2nd blue subframe period. This driving method is exactly the same as Applicant figure 5 which shows a first sub-pixel displaying red during the red subframe, blue during the blue subframe, and green during the green 
In light of these arguments the Examiner believes that Sato still teaches the limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/26/2021